ELLETT, Justice
(dissenting) :
I dissent. The prevailing opinion and the Industrial Commission are denying any relief to a minor employee because of the wording of Section 35-1-99, U.C.A.1953, to wit:
. If no claim for compensation is filed with the industrial commission within three years from the date of the accident . . . , the right to compensation shall be wholly barred.
I can see that an adult employee not so mentally or physically disabled as to be incapable of giving the required notice should be barred, as he is presumed to know what the law is regarding the filing of a compensation claim. However, where a minor employee is involved, a court should not deprive him of his right to a recovery under the Workmen’s Compensation Act for an injury received in the course of his employment unless it appears that he was of such an age and mentality that he knew or should have known that he would waive his claim unless he filed it within the three-year period following injury.
Section 78-12-36, U.C.A.1953, provides that when a minor is entitled to bring an action, other than for the recovery of real *191property, the time of his minority is not a part of the time limited for the commencement of the action.
When the Legislature of Utah enacted our Workmen’s Compensation Act, it did so with a view of assisting the workman. Without the Act, the minor could sue for damages and not he barred by any limitation period. Under the compensation statute the minor may not sue his employer at all but must file a claim for compensation. I cannot believe the Legislature by enacting the statute meant to afford to the insurance carrier of an employer a benefit which the employer himself never had before the statute was enacted.
In the case of Linneberry v. Mebane, 219 N.C. 257, 13 S.E.2d 429 (1941), a minor employee failed to file his claim for injury during the time required by the Act. The Supreme Court of North Carolina reversed the commission, saying that because an infant could neither sue nor defend an action in his own name but could only act through a guardian, the limitation of time to file a claim would be tolled until he had a guardian appointed or until he became sui juris, whichever first occurred.
Likewise, in Daniels v. General Box Co., 66 S.W.2d 944 (Mo.App.1934), it was held that infancy without guardianship tolled the running of limitations on the time required to file a claim.
It seems peculiar to me that an infant who cannot receive money for a claim in his own name and give a valid release therefor when settlement is made will be barred from a right to recover when he unwittingly fails to file his claim within the statutory period.
While the applicant did not raise the question of his minority before the Industrial Commission, the fact of his minority was well known to all, and in such cases the commission should take notice .of the matter whether raised by the child or not. The commission and the child are not adversaries, and the limitation on filing is not the same as the statute of limitation which is waived if not pleaded. I am of the opinion that the reasons I advanced in my dissenting opinion in the case of Gallegos v. Midvale City, 27 Utah 2d 27, 492 P. 2d 1335 (1972), are sound and applicable to this matter.
I would, therefore, remand this matter for a factual determination as to whether the minor knowingly waived his right to claim compensation by his failure to file his claim within the three-year period following his injury, and if he did not do so, then I would order the commission to assume jurisdiction of the claim.